Ross, J., concurring:
I concur in the affirmance of the judgment and order, but I am unable to concur in that portion of the opinion of Mr. Justice McKee, wherein he holds that the order is not appealable, and yet proceeds to review it on the merits, and as the result of that review, affirms it. I think it clear, that, if the order is not appealable, the appeal from it should be dismissed. I think, too, that if it be conceded, as seems to be done in the opinion, that the case is one which admitted of a motion for a new trial, the right to appeal from the order denying the motion cannot be doubted. Section 969 of the Code of Civil Procedure gives the right of appeal from an order of the Probate Court refusing a new trial. No exception is made in the statute, and I do not understand that the Courts have power to interpolate one. Of course, the order must have been made in a case which admitted of a motion for a new trial; and it seems to me, that if no appeal lies from the order here in question, it could only be because the case did not admit of such a motion, and not for the reason stated by my brother.